DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21-22, 24-29, 31-34, and 36-39, are rejected under 35 U.S.C. 103 as being unpatentable under Groscurth et al. (2017/0112592) in view of Grobbee et al. (2016/0374778). 
Regarding claim 21, Groscurth et al. discloses a kit (Figs. 2-5, 8, 16), comprising: (a) a bone foundation guide 200 configured to engage an alveolar ridge 101 of a patient (Fig. 12; paragraphs 91, 109, 151); and (b) a prosthetic 500 configured to removably couple with the bone foundation guide 200 (Fig. 5; paragraphs 103).  
The prosthetic 500 (Fig. 16B) is shown comprising: (i) an arched portion 500 including a replication of dentitions, the arched portion defining an arc corresponding to an arc of the alveolar ridge of the patient; and (ii) a plurality of arms 452, 220 configured to engage the bone foundation guide, the plurality of arms extending from the arch portion such that the plurality of arms is positioned along the arc of the arched portion that corresponds to the arc of the alveolar ridge of the patient (Figs. 16B-1 and 16B-2; paragraph 116).  
Regarding the newly recited limitation(s), Groscurth et al. discloses the prosthetic 500 having the arc corresponding to the alveolar ridge, the arc having a first end, a second end, and an intermediate region extending between the first and second ends.  However, Groscurth et a. fails to disclose at least one arm of the plurality of arms being positioned at the intermediate region.  Grobbee et al. discloses a prosthetic (temporary denture 7) configured to removably coupled with surgical guide 18, wherein the prosthetic 7 comprises an arch portion including a replication of dentition and a plurality of arms 8b extending from the arched portion, at least one arm 8n being positioned in an intermediate region of the arc of the arched portion (Figs. 5-7; paragraphs 35, 38-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by providing the prosthetic with at least one arm extending from an intermediate region of the arch of the arched portion of the prosthetic as taught by Grobbee et al. in order to effectively position the prosthetic onto the bone foundation/surgical guide.

As to claim 22, Groscurth’s prosthetic 500 is configured to accommodate (at the under surface thereof) bone of the alveolar ridge of the patient when the prosthetic is mounted to the bone foundation guide and the bone foundation guide 200 is secured to the alveolar ridge of the patient (Fig. 5).  
As to claim 24, Groscurth discloses the kit further comprises a dental implant surgical guide 400 (Fig. 8), the dental implant surgical guide 400 having a body with a plurality of apertures 309b to locate a plurality of implants in the alveolar ridge of the patient, the dental implant surgical guide being configured to removably couple with the bone foundation guide 200 (paragraphs 102, 151).  
As to claim 25, Groscurth et al. shows the third body 400 comprising at least one protrusion 601 received within receptacle 202 of first body 200 (Fig. 8).  
As to claim 26,Groscurth et al. discloses the bone foundation guide 200 (Fig. 8) defining:  (i) a first surface (buccal exterior surface of arm 207) configured to face away from the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient, (ii) a second surface (occlusal top surface of 207)   positioned adjacent to the first surface, (iii) a third surface (lingual surface 202 of arm 207) positioned adjacent to the second surface and opposite to the first surface, the third surface being configured to face toward the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient.  Figs. 8 and 12 shows an opening (near 202a in Fig. 8) extending from the first surface to the third surface, the openings being configured to receive fasteners to secure the bone foundation guide to the alveolar ridge of the patient.  
As to claims 27-28, Groscurth et al. discloses the prosthetic 500 having openings configured to align with a corresponding opening of the plurality of openings in the bone foundation guide 200, to receive fastener to secure the second body 500 to the bone foundation guide 200 (paragraph 103 “appliance 500 may have features such as … openings for fastening anchor devices…”; and paragraph 98 “frames may be fastened together using any other suitable fasteners including… screws…”).  As to claim 29, note that arm 220 is a tab (Fig. 16B-2).  
As to claims 31-32, Groscurth et al. discloses tabs 220 to secure the prosthetic to the bone foundation guide, but fails to disclose each tab is configured to receive a corresponding fastener.  Nonetheless, note that Groscurth et al. discloses “appliance 500 may have features such as … openings for fastening anchor devices…” (paragraph 103), and “frames may be fastened together using any other suitable fasteners including… screws…” (paragraph 98).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by having openings at tabs 220 in order to effectively receive fasteners to secure the prosthetic 500 to the bone foundation guide 200. 
As to claim 33, Groscurth et al. discloses the bone foundation guide 200 (Fig. 8) defining:  (i) a first surface (buccal exterior surface of arm 207) configured to face away from the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient, (ii) a second surface (occlusal top surface of 207)   positioned adjacent to the first surface, (iii) a third surface (lingual surface 202 of arm 207) positioned adjacent to the second surface and opposite to the first surface, the third surface being configured to face toward the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient.  Figs. 8 and 12 shows an opening (near 202a in Fig. 8) extending from the first surface to the third surface, the openings being configured to receive fasteners to secure the bone foundation guide to the alveolar ridge of the patient.  
As to claim 34, Groscurth et al. discloses the plurality of arms 452, 220 shown in Fig. 16B are removable from the arched portion, e.g. via trimming off the arms 452, 220.  As to claim 36, the bone foundation guide 200 is shown exposing bone 152/154 (Fig. 12); thus, when the prosthetic 500 couples to the bone foundation guide 200, the undersurface of prosthetic 500 is configured to engage bone protruding through the bone foundation guide 200. 

Regarding claim 37, Groscurth et al. discloses a kit (Figs. 2-5, 8), comprising: 
(a) a bone foundation guide 200 configured to engage an alveolar ridge 101 of a patient (Fig. 12; paragraphs 91, 109, 151); the bone foundation guide 200 having a buccal wall 207 (Fig. 8);
(b) a prosthetic 500 configured to removably couple with the bone foundation guide 200 ( Fig. 5; paragraphs 103); the prosthetic 500 comprising an arched portion including a replication of dentition and a plurality of arms 220 configured to engage the buccal wall of the bone foundation guide 200, the arms 220 extending from the arch portion (Fig. 16B-2); and
c) a dental implant surgical guide 400 having a body with a plurality of apertures 309a, 309b, to locate a plurality of implants in the alveolar ridge of the patient, the dental surgical guide 400y being configured to removably couple with the first body 200 (Figs. 4-8; paragraphs 102, 151). 
Regarding the newly recited limitation(s), Groscurth et al. is silent to the plurality of arms including at least three arms.  Grobbee et al. discloses a prosthetic (temporary denture 7) configured to removably coupled with surgical guide 18, wherein the prosthetic 7 comprises an arch portion including a replication of dentition and a plurality of arms 8b configured to engage the buccal wall of the surgical guide 18; wherein Grobbee et al. discloses at least three arms 8b  (Figs. 5-7; paragraphs 35, 38-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by providing the prosthetic with at least one three arms as taught  by Grobbee et al. in order to effectively position the prosthetic onto the bone foundation/surgical guide.
As to claims 38-39,  Groscurth et al. shows the bone foundation guide 200 being configured to insertingly receive a portion of arm 220 (Fig. 16B-2); the bone foundation guide 200 is also shown being configured to insertingly receive a portion of the dental implant surgical guide 400 (Fig. 8).   

4.	Claims 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. in view of Grobbee et al., and further in view of Haber (2011/0111364). 
Groscurth/Grobbee discloses the invention substantially as claimed according to claim 21 as detailed above.  Particularly, Groscurth et al. discloses the drill guide 400 configured to enable visualization of bone of the aveolar ridge while mounted to the bone foundation guide 200 (Fig. 4D).  However, Groscurth et al. is silent to the prosthetic being configured to enable visualization of bone of the alveolar ridge as claimed in claim 23 and that the plurality of arms being configured to space the arched portion away from the bone foundation guide defining a gap as claimed in claim 40.
Haber discloses a prosthetic drill guide 500 comprising an arched portion having replication of dentitions 502 and configured to enable visualization 514 of bone of the alveolar ridge (Fig. 5; paragraphs 8 and 68).  Note that the arms of Haber’s drill guide 500 are configured to space the top arch of 500 away from the bone, enabling such visualization 514 which would render a gap therebetween.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth et al.’s prosthetic to enable visualization of bone of the alveolar ridge by configuring the arms to form a window as taught by Haber forming a space or gap between the top arch and the guide in order to provide for visual inspection, cleaning, etc., of the bone. 

5.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al in view of Grobbee et al., and further in view of Watson et al. (2015/0272705). 
As to claim 35, Groscurth/Grobbee discloses a gasket (“additional bone adjustment jig” - paragraph 127) but is silent to the thickness of the gasket as claimed.  Watson et al. discloses a bone reduction guide having a thickness to assist the user to reduce bone to the necessary thickness in order for the denture to be placed at the right height (paragraph 107).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth/Grobee by including such bone adjustment jig having a thickness corresponding to the depth of bone removed/reduced in order to assist in placing the denture at the right height as taught by Watson et al. 

Allowable Subject Matter
6. 	Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments have been fully considered and are found persuasive that Groscurth’s prosthetic 500’s arms 452, 220, are positioned at the end regions;  Groscurth does not disclose at least one arm extending from an intermediate region of the arc of the prosthetic 500. However, new ground(s) of rejection applies in view of Grobbee et al. 
Regarding the newly recited limitation(s), Groscurth et al. discloses the prosthetic 500 having the arc corresponding to the alveolar ridge, the arc having a first end, a second end, and an intermediate region extending between the first and second ends.  However, Groscurth et a. fails to disclose at least one arm of the plurality of arms being positioned at the intermediate region.  Grobbee et al. discloses a prosthetic (temporary denture 7) configured to removably coupled with surgical guide 18, wherein the prosthetic 7 comprises an arch portion including a replication of dentition and a plurality of arms 8b extending from the arched portion, at least one arm 8n being positioned in an intermediate region of the arc of the arched portion (Figs. 5-7; paragraphs 35, 38-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by providing the prosthetic with at least one arm extending from an intermediate region of the arch of the arched portion of the prosthetic as taught by Grobbee et al. in order to effectively position the prosthetic onto the bone foundation/surgical guide.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772                                                                                                                                                                                

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772